Citation Nr: 1035268	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  00-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for the residuals 
of left lateral malleolus chip fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran had active duty for training from June to August 1985 
and served on active duty from March 1989 to March 1992.

The issue of entitlement to an increased rating for a left ankle 
disability was previously before the Board of Veterans' Appeals 
(Board) on several occasions, the last time January 2008.  Each 
time, it was remanded for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the 10 percent 
disability rating for the Veteran's service-connected left ankle 
disability, characterized as the residuals of a fractured left 
lateral malleolus.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected residuals of a fractured left 
lateral malleolus, consisting primarily of complaints of pain and 
stiffness and limitation of motion, are productive of no more 
than moderate impairment.  


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 10 
percent for the Veteran's service-connected residuals of a 
fractured left lateral malleolus.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to an 
increased rating for his service-connected residuals of a 
fractured left lateral malleolus.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In February 1999, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Throughout the course of the appeal, VA has fulfilled its duty to 
assist the Veteran in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of records 
reflecting his treatment by VA from August 2001 through December 
2004, as well as reports of VA examinations performed in June 
1999, August 2002, and July 2010.  VA examined the Veteran to 
determine the extent of impairment due to his service-connected 
left ankle disability.  

The VA examination reports show that the examiners reviewed the 
Veteran's medical history; interviewed and examined the Veteran; 
documented his current medical conditions; and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In its January 2008 remand, the Board noted that the Veteran had 
applied for Social Security benefits.  However, further 
development was negative for any evidence that the Veteran had 
actually received such benefits.  Indeed, multiple attempts to 
obtain records associated with an award of Social Security 
benefits were negative, and in March 2010, the Social Security 
Administration reported that it had no medical records on file 
for the Veteran or that it was unable to locate such records.  
Therefore, in May 2010, the RO made a formal finding that there 
were no Social Security records available for review.  Further 
development in this regard would unnecessarily impose additional 
burdens upon the Board with no reasonable possibility of any 
benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, such development is not warranted.

Finally, the Board notes that on two occasions, VA scheduled the 
Veteran for a hearing at the RO before a member of the Board.  
However, the Veteran cancelled the first hearing and failed to 
report for the second hearing.  He has not requested that a 
hearing rescheduled; and therefore, the Board will consider the 
Veteran's claim, based on the evidence currently on file.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Veteran contends that the current 10 percent rating for his 
service-connected left ankle disability does not adequately 
reflect the level of impairment caused by that disorder.  
Therefore, he maintains that an increased rating is warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

The Veteran's service-connected left ankle disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 
percent rating is warranted for moderate limitation of motion, 
while a 20 percent rating is warranted for severe limitation of 
motion.  

The terms "moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a  mechanical formula, VA will 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

Potentially applicable in rating the Veteran's left ankle 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under 
that code, a 20 percent is warranted where ankylosis in plantar 
flexion is less than 30 degrees.  A 30 percent is warranted where 
ankylosis in plantar flexion is between 30 degrees and 40 
degrees, or when ankylosis in dorsiflexion is between 0 degrees 
and 10 degrees.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See, e.g., Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995).  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced, such as his various symptoms 
of left ankle disability.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the diagnosis 
or cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
credible, probative evidence of service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA considers interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board weighs the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's the relevant evidence shows that 
Veteran's service-connected left ankle disability is manifested 
primarily by complaints of pain and stiffness and limitation of 
motion.  Although the report of the August 2002 VA examination 
shows that Veteran has mild ankylosis of the right ankle, all 
three VA examination reports show that the Veteran has active 
left ankle motion, consisting of dorsiflexion from at least zero 
to 10 degrees and plantar flexion from at least zero to 35 
degrees.  Indeed, the objective evidence of record does not show 
that the ankle is immobile.  While the dorsiflexion on the left 
ankle is somewhat less than that performed by the nonservice-
connected right ankle, the plantar flexion is generally 
symmetrical.  In this regard, the Veteran maintains a normal gait 
and does not require the use of any prosthetic devices.  

The Veteran does report flare-ups of his left ankle symptoms in 
cold, damp weather or when walking across uneven ground.  
However, during the most recent VA examination, he acknowledged 
that he could stand from three to eight hours with short breaks 
and that he could walk three to four miles before his left ankle 
started aching.  Moreover, there is no objective evidence of left 
ankle instability, discoloration, deformity, weakness, atrophy of 
disuse of any of the associated muscles, incoordination, or any 
sensory deficits, and there is no evidence that his left ankle 
disability is productive of any more than moderate impairment.  

Finally, there is no evidence that the Veteran's left ankle 
disability impairs his ability to independently perform his 
activities of daily living or that it has had an adverse impact 
on his employment greater than that contemplated by his current 
evaluation.  While his left ankle disability prevents him from 
participating in sports and has a moderate degree of impairment 
with respect to his recreational activities, it has no affect on 
his ability to feed himself, bathe, dress, attend to the wants of 
nature, or otherwise protect himself from the hazards of his 
environment.  Moreover, there is no evidence that it has caused 
him to miss work or that it has required his employer to make 
concessions with respect to his duties, working conditions, or 
performance standards.  Although he is currently unemployed, the 
most recent examiner noted that his unemployment is due to 
problems with supervisory personnel.  The evidence does not show 
that it is due to his left ankle disability.  

In light of the foregoing evidence, the Board finds that the 
Veteran meets or more nearly approximates the schedular criteria 
for a 10 percent rating for his service-connected residuals of a 
fractured left lateral malleolus.  Accordingly, an increased 
rating is not warranted, and the appeal is denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
residuals of a fractured left lateral malleolus.  Ordinarily, the 
VA Schedule will apply, unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected low back syndrome with multi-level arthritis of the 
lumbosacral spine.  In this regard, the record does not show that 
the Veteran has required frequent hospitalizations for his 
service-connected low back syndrome. There is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria. In short, the 
evidence does not support the proposition that the Veteran's low 
back syndrome with multi-level arthritis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. § 
3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 10 percent is denied for the 
residuals of a chip fracture of the left lateral malleolus.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


